Citation Nr: 1526030	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  15-01 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from February 1969 until December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The RO found that the Veteran had not submitted new and material evidence to reopen either of the above-referenced claims for service connection; however, a decision review officer (DRO) determined the claims to be reopened, and subsequently denied the claims, in a December 2014 Statement of the Case (SOC).  Although the RO subsequently reopened these claims and denied them on the merits, the question of whether new and material evidence has been received to reopen these claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1(1995). 

While the RO specifically denied to reopen claims for service connection for PTSD and depression, the record reflects that the Veteran has been diagnosed with numerous psychiatric disabilities including paranoid schizophrenia, major depressive disorder, a mood disorder, and other specified trauma and stressor-related disorder.  The U S Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the Veteran's claims for service connection as a claim for entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, other than PTSD. 

The Veteran also initiated an appeal of the October 2010 denial of service connection for prostate cancer.  In a subsequent February 2013 rating decision, service connection for prostate cancer was granted by the RO.  Because the Veteran was awarded service connection for this disability, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder, other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In June 2007, the Veteran filed a claim to reopen his claim for entitlement to service connection for PTSD, as well as a claim for entitlement to service connection for depression. 

2. In an April 2008 rating decision, the Veteran's claim for entitlement to service connection for PTSD was re-opened and denied on the merits, and the claim for entitlement to service connection for depression was also denied on the merits.   While the Veteran filed a timely notice of disagreement with this decision, the appeal was not perfected and the decision became final.

3. In May 2010, the Veteran filed a claim to reopen his claims for entitlement to service connection for PTSD and entitlement to service connection for depression.  

4. The evidence received since the April 2008 rating decision as to the issues of service connection for PTSD and service connection for depression are relevant and are not cumulative of facts previously considered.

CONCLUSIONS OF LAW

1. The April 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103, 20.302 (2014).

2. New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3. New and material evidence having been received; the claim of entitlement to service connection for depression is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act of 2000 (VCAA)

The Veteran's claims for service connection for PTSD and depression have been reopened.  To the extent that the Veteran's claims for entitlement to service connection are being adjudicated on appeal, the claims have been granted.  As such, the Board finds that any error related to the VCAA on these claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence for Service Connection for PTSD   

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The evidence need not relate to the specific reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id.

The Board notes that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).  However, the evidence of record does not indicate that any relevant service department records were associated with the claims file after the April 2008 rating decision and therefore the provisions of 38 C.F.R. § 3.156(c) are not applicable to the present claims.  Therefore, the decision may be reopened only if new and material evidence has been secured or presented since the last final rating decisions.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

In June 2007, the Veteran filed a claim to reopen his claim for entitlement to service connection for PTSD.  He stated that he had been diagnosed with PTSD at the Dallas VA Medical Center (VAMC).  In April 2008, the RO reopened the Veteran's claim for PTSD based upon his current diagnosis of PTSD, however, denied the claim stating that the available evidence did not show a verifiable stressor and a link, established by medical evidence, between the currently diagnosed PTSD and a verifiable in-service stressor.  

In June 2008, the Veteran filed a timely Notice of Disagreement (NOD) with the April 2008 rating decision's denial of entitlement to service connection for PTSD; however, the Veteran did not file a substantive appeal (VA Form 9) after he (and his representative) was issued an SOC with regard to this claim.  Accordingly, as the claim was not properly perfected and no relevant evidence was submitted within one year of the April 2008 rating decision, the claim became final.  38 C.F.R. §§ 3.104, 20.1103, 20.302 (2008).     

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for PTSD be reopened.  Records received subsequent to the April 2008 rating decision include: statements from the Veteran, records from the Southeast Louisiana Veterans Health Care System, records from the Baton Rouge Vet Center, and an October 2014 VA examination.  

The evidence received since the April 2008 rating decision, particularly the records from the Vet Center in 2011, relate to whether the Veteran is suffering from PTSD related to a stressor that could be corroborated or whether it is based on a fear of hostile/terrorist activity.  Notes from the Veteran's January 2011 treatment at the Baton Rouge Vet Center state the following:

Presenting problems: suffers with nightmares, not sleeping, memory impairment, forgetting things more and more, nightmares in Vietnam regarding putting away dead bodies, was locked up in Long Bin Jail and shooting going on with no weapon - that still scares him.     

The Board notes that the Veteran's service treatment records (STR) indicate that the Veteran was present in a "USARV Stockade" in October 1969 and that a form regarding the issuance of "hand irons" was completed for the Veteran at the Tay Ninh Base Camp in October 1969.  As the evidence indicates that the Veteran may have a current fear of hostile activity while he was under confinement in Vietnam, the Board finds that this evidence may provide a necessary criterion needed for a diagnosis of PTSD, as well as a corroborated stressor for that condition from active service.  Thus, presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and could reasonably substantiate the claim by triggering VA's duty to provide a medical opinion regarding this stressor.  Accordingly, the Board finds that the claim for service connection for PTSD is reopened.

New and Material Evidence for Service Connection for Depression

The Veteran's claim for service connection for depression was denied in April 2008.  The RO determined that the Veteran's claim for service connection for depression was denied as the evidence did not show that currently diagnosed depression had a causal relationship with any disease, injury, or event in service, and because the evidence did not demonstrate continuity of symptoms since discharge.  No appeal of this decision was perfected, and the decision was final a year after notification to the Veteran. 

The Veteran has alleged that new and material evidence exists and has requested that his claim for service connection for depression be reopened.  Evidence received subsequent to the April 2008 rating decision include: statements from the Veteran, records from the Southeast Louisiana Veterans Health Care System, records from the Baton Rouge Vet Center, and an October 2014 VA examination.  The Board notes that the October 2014 VA examiner opined that the Veteran's depressive disorder was at least as likely as not due to his military experience.  

The evidence received since the April 2008 rating decision relates to the presence of a current diagnosis of major depressive disorder and indicates a likely link between the Veteran's military service and this diagnosis.  Thus, presumed credible, the additional evidence relates to unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for depression is reopened.



ORDER

New and material evidence having been received; the claim for entitlement to service connection for PTSD is reopened.

New and material evidence having been received; the claim for entitlement to service connection for depression is reopened.


REMAND

Review of the record reflects that further development is necessary.  During the Veteran's VA examination in October 2014, the Veteran was noted to meet the criteria for "other specified trauma and stressor-related disorder", but that he did not currently meet the DSM-5 criteria for PTSD.  However, the Veteran's records from the Baton Rouge Vet Center had not been associated with the Veteran's claims file at that time.  These records indicate that in January 2011 the Veteran was suffering from nightmares from Vietnam of putting away dead bodies and about being locked up in Vietnam with shooting going on with no weapon.  The Veteran reported that these thoughts still scared him at that time.  None of these symptoms or stressors were discussed by the examiner.  

With regard to PTSD, if a stressor claimed by a Veteran relates to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support the PTSD diagnosis and that the Veteran's symptoms are related to the claimed stressor, the veteran's testimony can establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  As these stressors and symptoms were not discussed by the VA examiner, the Board finds that an addendum opinion should be sought to discuss the records obtained from the Baton Rouge Vet Center. 

Additionally, the Board finds that an addendum opinion should be sought regarding the Veteran's claim for service connection for an acquired psychiatric disorder, other than PTSD.  During the October 2014 C&P examination, the examiner opined that the Veteran's current trauma disorder was at least as likely as not due to, or exacerbated by, his military experience.  The examiner also opined that the Veteran's major depressive disorder was at least as likely as not due to, or exacerbated by, his military experience.  

Shortly thereafter, an addendum opinion was sought, to provide an opinion regarding whether any of the Veteran's current mental health disabilities were caused by, or represent a progression of, the symptoms for which he was referred for a psychiatric evaluation during service.  In the addendum, the examiner opined that the Veteran's current mental disorders were not caused by, nor represented a progression of, the symptoms for which the Veteran was evaluated in service.  Further, the examiner stated that it was possible that the Veteran's exposure to Vietnam for 30 days may have aggravated a pre-existing conduct disorder or antisocial personality disorder, but that his current diagnosis was not related to his issues documented in service.  

The Board notes that service connection requires (1) medical evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).  While it is clear that the examiner provides an opinion regarding the presence of two current diagnosed mental health conditions, which are stated to be related to the Veteran's military service, it is unclear what event or incurrence these conditions are being related to.  The examiner states in the addendum that these conditions are not related to the symptoms for which he was referred for a psychiatric evaluation during service, but it is unclear if these conditions are related to some other event during the Veteran's active service.  Accordingly, the Board finds that an opinion should be sought regarding whether any of the Veteran's currently diagnosed psychiatric disorders are related to an event or incident during his active service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. If available, request the examiner, who conducted the October 2014 VA examination and provided the October 2014 addendum medical opinion, to review the claims file and provide another addendum opinion.  The examiner should note the records reviewed in the examination report (another examination of the Veteran is not required unless deemed necessary by the examiner). 

If the October 2014 VA examiner is not available, obtain the requested opinion from an appropriate medical professional.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

The examiner is asked to review the claims file, including the 2011 treatment records from the Baton Rouge Vet Center, and provide an opinion regarding:

1) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has (or has had at any point since May 2010) a diagnosis of PTSD.  If not, the examiner should specifically comment on the 2011 treatment records from the Baton Rouge Vet Center.


2) If PTSD is diagnosed, the examiner should provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) related to the Veteran's fear of hostile military or terrorist activity during service.  If PTSD is not diagnosed, please describe the criteria found to be lacking.  The examiner should consider the Veteran's complaints in January 2011 of suffering from nightmares from Vietnam regarding 1) putting away dead bodies and 2) being locked up without a weapon in Vietnam while shooting was going on; and that these thoughts still scared him.
 
3) Please provide a rationale for the prior opinion that it is at least as likely as not that the Veteran's currently diagnosed major depressive disorder and other specified trauma and stressor-related disorder are related to the Veteran's active service, by explaining what military event or experiences these conditions are likely related to?  

A rationale should be provided for any opinions rendered.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).



2. After completion of the foregoing and all other necessary development, the AOJ should readjudicate the remanded claims.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and they should be given an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


